PER CURIAM.
This cause is before us on an appeal from the trial court which granted a summary judgment in favor of appellees Smith and Allstate, and adverse to the Morderers who were the counter plaintiffs in the trial court. The accident which was the subject matter of this litigation was an intersection collision. The trial court apparently concluded that there was no material issue of fact on the issues of negligence of the Morderers, or any comparative negligence of Smith.
In a case of this nature, where it appears that the question of the negligence, vel non, of a party in an intersection collision is a close question the same should be regarded as an issue of fact for resolution by the jury. Weber v. Porco, 100 So.2d 146 (Fla. 1958); Thompson v. MacKaravitz, 447 So.2d 396 (Fla. 4th DCA 1984).
Accordingly, we reverse the order of the trial court granting summary judgment to Smith and Allstate and remand this cause to the trial court to undertake further proceedings consistent with the foregoing.
GUNTHER and STONE, JJ., and POLEN, MARK E., Associate Judge, concur.